Citation Nr: 1633823	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  14-24 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether an overpayment of disability compensation benefits was properly created.

2.  Entitlement to waiver of recovery of an overpayment of disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on several periods of active duty between July 2002 and February 2011.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA).  The case arose out of the White River Junction, Vermont VA Regional Office (RO), which is the Agency of Original Jurisdiction (AOJ) in this matter.     

The Veteran provided testimony at a December 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been included in the record.  The record consists of electronic claims files and has been reviewed.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand of this matter is warranted for additional development.  

The validity and accuracy of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver, or at the same time.  38 C.F.R. § 1.911(c) (1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the debt is integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

In this matter, VA found that the Veteran was not entitled to VA compensation benefit payments he received while he served on active duty, and that he was indebted to the government for the amount he received.  However, the record is not clear regarding which periods of duty formed the basis of the VA's decision.  Nor is the record clear regarding the exact amount owed by the Veteran, and the calculations involved in arriving at that amount.  Indeed, neither the June 2013 decision denying the Veteran's waiver request, nor the subsequent July 2014 Statement of Case (SOC) addressing the issue of waiver, addresses the validity of the debt created, or the accuracy of the amount of the debt.  As such, the Board is not in a position to decide the threshold determination here regarding the validity of the debt, and the accuracy of the amount of the debt asserted by VA, and disputed by the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  In a memorandum, the AOJ should specify the periods during which the Veteran served on active duty and received VA compensation benefits that should not have been paid to him.  The AOJ should also detail the amount of monthly VA compensation benefit payments he received for which a debt has been determined.   

2.  After the above action has been completed, readjudicate the two issues here - first, whether an overpayment of disability compensation benefits was properly created and the amount owed by the Veteran; and second, whether a waiver of recovery of the overpayment is warranted.  If any claim remains denied, issue the Veteran a Supplemental SOC.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




